DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on June 01, 2021
Claims 6-8 are under examination.   

Election/Restrictions 
	The examiner does not agree with the applicant explanation as to why the case should not be restricted. The examiner rebuttal is presented below:
 	 Claims 1 – 5 and 9-11 are a different embodiment than that of claims 6-8.  And Claim 1 and 9  deals with the following steps:
 	Claims 1-5 System for detecting Audio and Video data transfer as part of intermediary device  with Ethernet  port and detecting data transfer.
	Claims 6-8 An Apparatus comprising Hard casing exterior with two Ethernet ports situated through external shell  and a power adapter.
	Claims 9-11 deals with data transfer comprising VoIP telephone device with red/green indicator light connecting to PBX to monitor indicator light.

 	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper. In other words because all these inventions listed in this action are independent or distinct for the reason given above there would be serious search and/or examination burden if restriction were not required since the prior art applicable to one invention  would not likely be applicable to another invention. 
Claim Interpretation – 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim (f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soltes et al. (USP: 2008/0082594).

As per Claim 6 Soltes teaches an apparatus for detecting undesired data transfer, comprising:
 a hard casing exterior (Paragraph 0035 FIG. 3, an exemplary deskphone); 
an interior processor (Paragraph 0029 a processor 202a ); 
an interior transceiver (Paragraph 0025, 0030 The transmitting part is capable of transmitting and receiving packets of data via the telecommunications network); 
 (Paragraph 0066 the VoIP phone includes one or more Ethernet connections, e.g., such as RJ-45 Ethernet connectors.); 
a power adapter (Paragraph 0066 the VoIP phone may include an external power supply connection, for example, an AC/DC or other wall adapter ); and,
 a means for visibly demonstrating an active data transfer exterior to the apparatus (Paragraph 0068, 0074 the display 200, and an input/output interface. In addition, the phone, e.g., if used in a network, may include a network interface for sending and receiving data over a network connection, e.g., such as a standard RJ-45 Ethernet connection.   e.g., so that all of the twisted pairs of the Ethernet connection are being utilized for data transfer ).

As per Claim 7 Soltes teaches the apparatus of claim 6, wherein the means for visibly demonstrating an active data transfer consists of a lighting element (Paragraph 0008, 0037, 0039 For example, each IP telecommunication terminal is configured to receive an indication of a successful transfer or failed transfer of a respective backup file.  a message waiting indicator 301 which provides the user with an indication of through selectable options on the display 200. ).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Soltes et al. (USP: 2008/0082594), in view of Scalisi et al. (USP: 2007/0229350). 

As per Claim 8 Soltes teaches the apparatus of claim 6, However Soltes does not explicitly disclose wherein the means for visibly demonstrating an active data transfer consists of a red/green indicator light.
Scalisi discloses wherein the means for visibly demonstrating an active data transfer consists of a red/green indicator light. (Paragraph 0166, example, charging is complete when an red indictor light 1454 turns-off and a green indicator light 1456 turns-on and the device 402 sends a charged status signal to the device network (such as system 400 shown in FIG. 1B) and a parent and a device manager (a subscriber, a user, or the like) may be notified.. direct-line of sight of a wireless data transfer and or wireless location and tracking system. One exemplary example, the wireless data transfer and/or wireless location and tracking system is Global Positioning System (GPS)...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sol to include a red/green indicator light as taught by Gerber for reliability, to ensure that a green indicator light turns-on and the device 402 sends a charged status (See Scalisi Paragraph 0166).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Examiner’s Note


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571) 270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468